Citation Nr: 0016677	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-05 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The veteran had active service from 
September 1967 to December 1970.  

The veteran requested and was scheduled for a hearing before 
the Board.  He failed to report for that hearing.  
Accordingly, the case will be decided as though the request 
for hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) 
(1999).


FINDING OF FACT

There is no medical evidence which relates a current headache 
disorder to service or to any incident of service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for headaches 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from headaches which are 
related to a jeep accident he experienced in October 1969 
while in service.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  If a condition noted during service is 
not shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

Initially, the Board must determine whether the veteran's 
claim for service connection is well grounded.  The veteran 
must satisfy three elements for his claim for service 
connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 524 U.S. 940 (1998).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.

The Board will presume the truthfulness of the evidence for 
the purpose of determining whether a claim is well grounded, 
as required by Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995), and King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran claims that he suffers from headaches which he 
believes are related to service or, more specifically, to his 
in-service jeep accident.  A review of the record shows, 
however, that he has not presented competent evidence of a 
relationship between any current headaches and service, 
including either the alleged jeep accident or any other 
incident of service.  In the absence of this, he has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection is well grounded.

Service medical records are negative for any diagnosis of, 
complaints of or treatment for headaches.  No indication of a 
jeep accident is contained in either the service medical or 
service personnel records.  The Board notes, however, that in 
post-service medical records beginning in 1976, the veteran 
has repeatedly provided a history of having been in a jeep 
accident in 1969 in which he sustained a fractured right 
ankle.  The Board notes that service connection has been 
established for the residuals of a fracture of the distal 
tibia as the veteran's service medical records do indicate 
that the veteran sustained such a injury in service; these 
records do not contain information concerning the incident 
that gave rise to the injury.

Post-service medical evidence shows no diagnosis or treatment 
of headaches for many years following separation from 
service.  In a VA medical record report documenting the 
veteran's hospitalization in April 1987, the veteran 
complained of headaches and gave a history of cluster 
headaches.  While in the hospital, the connection was made 
that the veteran's headaches were associated with increasing 
emotional distress and it was noted that the symptoms were 
not consistent with cluster headaches or migraines.  VA 
treatment records also show that the veteran sought treatment 
for headaches of one days' duration in April 1996.  He 
reported that he had fairly frequent headaches which usually 
responded to nonprescription pain reliever.  The diagnosis 
was tension headaches.  No additional records show treatment 
for headaches.  In fact, fairly contemporaneous records, 
including examination reports dated in May and June 1997, as 
well as a report of an October 1996 hospitalization, are 
negative for any mention of headaches.  

The Board finds that the evidence of record does not show 
that the veteran currently suffers from headaches which are 
related to service or to any incident of service.  There is 
an absence of competent evidence of nexus or a causal 
relationship between any current headaches and either a jeep 
accident or any other event or treatment in service.  It is 
significant that no medical report has been identified which 
includes a medical opinion relating the veteran's claimed 
headaches to service or to an in-service accident or other 
incident of service.  Indeed, the Board observes that even 
the veteran's headaches noted on examination in April 1996 
were reported to be of recent origin.  No etiology has been 
suggested for any headache complaint.  No medical evidence 
has been submitted showing that any headaches are related to 
service or to an in-service incident.  Based on the veteran's 
failure to meet this element alone, the Board can only 
conclude that his claim for service connection for headaches 
is not well grounded. 

Indeed, the only evidence that the veteran suffers from a 
current headache disorder that is related to service is the 
veteran's own lay statements.  However, the United States 
Court of Appeals for Veterans Claims has clearly stated that 
where, as in this case, the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  The record does not indicate that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of any 
current headaches.  Therefore, his lay statements cannot 
serve as a sufficient predicate upon which to find his claim 
for service connection well grounded.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for 
headaches, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for headaches is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

